Per Curiam.
May French was committed by the recorder’s court of Detroit, in default of bail, to appear as a witness in a criminal cause in said court. Under this order she ivas confined from March 11 until the 21st of' May following. The court allowed her $25 for such detention. She subsequently petitioned, through her guardian, for $57 more, claiming the statutory witness fees for the time that she was detained. The court denied the prayer of the petition.
This was erroneous. The inability to give bail and consequent detention were the misfortune, rather than the *473fault, of the witness. She Vas detained by the court, and must be held to 'have been in attendance upon the court, within the meaning of the statute providing for the payment of witness fees. Hutchins v. State, 8 Mo. 288; State v. Stewart, 1 N. C. L. Rep. 524; Higginson’s Case, 1 Cranch, C. C. 73.
Mandamus must issue as prayed, but without costs.